Title: From Thomas Jefferson to Joseph Howard, 8 April 1826
From: Jefferson, Thomas
To: Howard, Joseph


                        Sir
                        
                            Monticello
                            Apr. 8. 26.
                        
                    Age & ill health have obliged me to  commit all my affairs to the care of my grandson Th: J. R. and most especially the managemt of the Lottery with which I have been indulged. he is at this time gone on to the North, probably will reach N.Y. tomorrow where he will make and publish his final arrangemts. these therefore you will learn sooner than myself. he had some expectns of proceeding as far as Boston. if he does, you may probably see him on his way, and to him alone I can refer you for answer to your favor of Mar. 29. with assurances of my respect
                        Th: J
                    